OPINION — AG — ** NEPOTISM — CITY COUNCILMAN ** THE CITY COUNCILMAN REFERRED TO HAS NOT VIOLATED THE ' NEPOTISM ' LAWS OF THE STATE OF OKLAHOMA " BY VOTING TO APPROVE THE SALARY CLAIMS OF HIS BROTHER, WHO IS EMPLOYED BY THE FIRE DEPARTMENT OF THE CITY OF LAWTON, AND WHO WAS SO EMPLOYED PRIOR TO THE ELECTION OF HIS BROTHER TO THE CITY COUNCIL ". (MUNICIPALITY, BROTHER) CITE: 21 O.S. 481 [21-481], 11 O.S. 333 [11-333], 11 O.S. 334 [11-334], 21 O.S. 482 [21-482], OPINION NO. JUNE 1, 1937 — MALCOLM OPINION NO. APRIL 21, 1931 — PUBLIC INSTRUCTION (J. H. JOHNSON)